DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8 and 11-20 of U.S. Patent No. 9,370,664. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite an implantable device having a charging coil and an error modulation circuitry configured to determine whether one of a plurality of errors is present in the implantable medical device to communicate an indication of a determined error to the external device. 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,105,543. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite an implantable device having a charging coil and an error modulation circuitry configured to determine whether one of a plurality of errors is present in the implantable medical device to communicate an indication of a determined error to the external device. 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8 and 11-20 of U.S. Patent No. 10,874,864. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite an implantable device having a charging coil and an error modulation circuitry configured to determine whether one of a plurality of errors is present in the implantable medical device to communicate an indication of a determined error to the external device. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 4 and 12 recite the limitation "wherein the coil is the charging coil". It is unclear how the additional antenna of the implantable device (as recited in claim 2 and 10) can also be the charging coil (as recited in claim 1 and 9). It is unclear if this is an additional charging coil or if the “charging coil” is an antenna. Further clarification is required. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Martin et al. (US 7,212,110 B1).
As to claims 1-4, 9-12 and 19, Martin et al. discloses an implantable medical device (depicted as 102 in figure 1, for example) with an charging coil (e.g., col. 4, lines 36-53) configured to receive power from an external charger (e.g., see Figures 1-2, 4 and 7), rectifier circuitry configured to rectify power received by the charging coil (e.g., col. 4, lines 53-62), error modulation circuitry (microcontroller 226; col. 5, lines 58-67) configured to determine whether one of a plurality of errors (col. 6, lines 1 -5; Table 6, col. 9, lines 33-46) is present in the implantable medical device to communicate an indication of a determined error to the external charger (col. 6, lines 1-24), and a battery (e.g., see Figure 2; also see col. 4, lines 53-62, for example), wherein the rectifier circuitry is configured to directly power the error modulation circuitry independent of power in the battery (e.g., col. 4, lines 45-62).
As to claims 5 and 13, Martin discloses “the magnitude of the difference in these frequencies will depend on the signal processing capabilities and functionality of the external charging device 108. Moreover, it will be understood that different detection methods and means may be utilized to detect or differentiate the received data pulses from received pulses resulting from switching regulation or other noise ("unwanted" pulse loading detection). Using pulse width and/or frequency delineation is one method in accordance with the present invention” (cols. 8- 9, lines 65-67 and 1-6, respectively). Therefore, Martin et al. discloses the indication of the determined error is communicated by modulating the antenna at a frequency. Furthermore, since Martin et al. discloses communicating the indicated error at an optimized frequency, Martin et al. to disclose a “uniquely” selected frequency to facilitate the optimal communication. As such, the examiner considers Martin et al. to disclose communicating “by modulating the antenna at a frequency unique to the determined error”.
As to claims 6 and 14, Martin et al. discloses the enabling and disabling of the charging coil via the switch regulator (Abstract and col. 9, lines 47-59). Therefore, by the error modulator circuitry (microcontroller 226) disabling and enabling the charging coil, examiner considers the error modulator circuitry (microcontroller 226) to modulate the impedance of the antenna (e.g., see figure 2).
As to claims 7 and 15, Martin et al. discloses the error modulator circuitry is configured to operate at a power level that is below that which is required for full operation of the device (e.g., col. 5, lines 58-67).
As to claims 8 and 16, Martin et al. discloses the error modulation circuitry is configured to operate when the battery is dead (e.g., col. 5, lines 58-67).
As to claim 17, Martin et al. discloses “upon detection and decoding of the data message(s), the external charging device 108 outputs corresponding indicia (such as LEDs, other display means, and/or audible signals) for communication to a user” (col. 8, lines 33-36). Therefore, Martin et al. discloses the external charger comprises a screen configured to indicate the determined error to a person.
As to claim 18, Martin et al. discloses the IPG 102 communicates information (such as battery, charging and status information, and any other desired information) to the external charging device 108 during the recharge cycle (col. 8, lines 9-12). Therefore, the external charger receives the data from the implantable device during charging, i.e. the transmission of power. Additionally, as depicted in table 6, the error condition can indicate the power level and thus reflects the “transmitted power”. Therefore, the external device is configured to receive the indications of the plurality of errors only when transmitting power to the implantable medical device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792